internal_revenue_service number release date index number ------------------------- ---------------------------------------- ---------------------------------- ------------------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-133253-07 date date legend grantor spouse son son accountant trust trust company company company lp year date date date a b --------------------------------------------------- --------------------------------------------------- ------------------------- ----------------------- ------------------------ ---------------------------------------------------------------------- --------------------------------------------------------------------- ---------------------------- ------------------------------------ ---------------------------------------------------- --------------------------------- ------- ------------------- ---------------------- ------------------------- ----------- ----- dear ------------------- this is in response to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of grantor’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows plr-133253-07 on date grantor established trust for the benefit of son and trust for the benefit of son article first section a of each trust provides in part that during grantor’s life the trustee has discretion to pay or apply so much or all of the net_income if any and principal of the trust to or for a charitable_organization a non-profit organization selected by spouse the named beneficiary the named beneficiary’s descendants and trusts for the primary benefit of any of the above beneficiaries if during grantor’s life the named beneficiary and the named beneficiary’s descendants are not living then grantor’s descendants are also permissible beneficiaries article first section b provides that upon days after grantor’s death the trustees are to distribute to the grantor’s estate any property includible in grantor’s gross_estate for federal estate_tax purposes other than property bequeathed to the trustees under the grantor’s will the balance of each trust’s property including any received by the trustees pursuant to the provisions of the grantor’s will is directed to be held in further trust upon the same terms described above for the same beneficiaries article first section c paragraph provides that the trustee may not transfer pay over or distribute to any person any portion of either an interest in a company entity or an interest in lp a limited_partnership or any successor to lp at any time when lp or its successor holds a direct or indirect interest in a company entity without the prior written consent of the company entity company entity is defined as a company b company or c any entity that holds a direct or indirect majority interest in company company or any successor to company or company article first section c paragraph provides that the trustee shall hold each interest in a company entity or interest in lp that would have been transferred paid over or distributed to any person or entity in trust for the benefit of that beneficiary the trustee shall transfer pay over and distribute to such beneficiary a any income or principal of the trust that does not consist of an interest in a company entity or an interest in lp and that shall not be required for expenses of administration and b any interest in a company entity or interest in lp as to which such company entity has provided consent the trust under this paragraph shall terminate when paragraph of this section shall no longer prohibit the distribution to such beneficiary of any of the assets held in the trust whether by reason of consent of the company entity to the distribution or because the trustee no longer holds any company entity interest or any lp interest or otherwise whereupon the trustee shall transfer pay over and distribute all of the then undistributed_net_income and principal of the trust of such beneficiary or to such beneficiary’s estate or successor upon an individual beneficiary’s death or termination of an entity beneficiary prior to such payment in full plr-133253-07 article second section a provides that the trustee shall hold any property directed to be disposed of pursuant to the provisions of this article in trust shall manage invest and reinvest the same shall collect the income therefrom and the trustee may at any time and subject_to article first section c pay or apply so much or all of the net_income therefrom and the principal thereof to or to the use of such one or more beneficiaries in such amounts and proportions as the trustee shall determine in the trustee’s sole discretion accumulating any net_income not so paid or applied and adding the same to principal article second section b provides that the settlor directs the trustee to consider the trust under this article as a family asset and to be liberal in the exercise of the discretion conferred upon the trustee and to use the principal of such trust even to the entire amount thereof but subject_to article first section c to meet the needs of the beneficiaries including without limitation to provide for their education to purchase or provide a home for any of them and to aid them at the time of marriage or in setting up a business rather than to preserve such principal for the benefit of the persons entitled thereto at the termination thereof article fourth section a provides that the trustee may at any time in the trustee’s discretion terminate any trust under this agreement if in the trusee’s judgment it would be inadvisable to continue to hold it in trust provided however that in no event may the trustee terminate any such trust at a time when it is a limited_partner or member of any company entity or any lp entity or is otherwise a holder or beneficial_owner of any interest in a company entity or lp upon such termination the trustee shall transfer pay over and distribute the then principal of any such trust either to the person eligible to receive the income of such trust or if there is more than one such person among the persons eligible to receive the income of such trust in such amounts and proportions as the trustee shall determine in his sole discretion on date in year grantor transferred dollar_figurea in cash and a limited_partnership_interest in lp valued at dollar_figureb to each trust trust and trust grantor and spouse the taxpayers each filed a form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return for year grantor and spouse elected to treat the gifts as made one-half by each spouse under sec_2513 grantor hired accountant to prepare the gift_tax returns both gift_tax returns were timely filed however accountant failed to allocate grantor’s gst_exemption to the trusts accountant also failed to allocate spouse’s gst_exemption to the trusts accountant did not discuss this with grantor spouse or their advisors plr-133253-07 you have requested an extension of time under sec_2642 and sec_301_9100-3 to sec_2501 imposes a tax on the transfer of property by gift by an individual allocate grantor’s and spouse’s gst_exemption under sec_2632 to grantor’s and spouse’s transfers to trust and trust in year resident or nonresident sec_2513 provides generally that if the parties consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by donor spouse and on-half by his or her spouse defined in sec_2611 through made after date by a transferor to a skip_person sec_2601 imposes a tax on every generation-skipping_transfer gst as under sec_2652 and sec_26_2652-1 generally the transferor for purposes under sec_2602 the amount of the tax imposed under sec_2601 is equal to the of the gst tax is the individual with respect to whom the property was last subject_to federal estate or gift_tax sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 taxable_amount multiplied by the applicable_rate sec_2641 provides that the applicable_rate with respect to any generation-skipping_transfer is the product of the maximum_federal_estate_tax_rate multiplied by the inclusion_ratio with respect to the transfer under sec_2642 in general the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess of one over the applicable_fraction determined for the trust from which the transfer is made under sec_2642 the applicable_fraction is a fraction the numerator of which is the amount of gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust with certain specified adjustments sec_2631 as in effect for the years at issue in the present case provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable exemption under sec_2631 may be made at any time on or before the date prescribed sec_2632 provides that any allocation by an individual of his or her gst sec_2642 provides that except as provided in sec_2642 if the plr-133253-07 for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that in determining whether to grant relief under prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that a taxpayer is deemed to have acted based on the facts submitted and the representations made we conclude that plr-133253-07 taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore grantor is granted an extension of time of days from the date of this letter to make an allocation of grantor's available gst_exemption with respect to grantor's year transfers to trust and trust in addition spouse is granted an extension of time of days from the date of this letter to make an allocation of spouse's available gst_exemption with respect to spouse's year transfers to trust and trust the allocations will be effective as of date and the inclusion_ratio of trust and trust will be determined based on the value of the transfers to the trusts as determined for federal gift_tax purposes and the amount of exemption allocated to the trusts grantor and spouse should make these allocations on supplemental form sec_709 for year the forms should be filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose letter is being sent to your authorized representatives concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied plr-133253-07 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
